     Case 1:20-cv-00431-DAD-EPG Document 132 Filed 04/03/20 Page 1 of 4


 1   HAMILTON CANDEE (Cal. SBN 111376)
     BARBARA JANE CHISHOLM (Cal. SBN 224656)
 2   ELIZABETH VISSERS (Cal. SBN 321365)
     ALTSHULER BERZON LLP
 3
     177 Post St., Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064
     Email: hcandee@altber.com; bchisholm@altber.com;
 6          evissers@altber.com
 7   Attorneys for Plaintiffs Golden State Salmon Association, Natural Resources
     Defense Council, Inc., Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute
 8
     GLEN H. SPAIN (Cal. SBN 88097)
 9
     P.O. Box 11170
10   Eugene, OR 97440-3370
     Telephone: (541) 689-2000
11   Email: fish1ifr@aol.com
12   Attorney for Plaintiffs Pacific Coast Federation of Fishermen’s Associations and
     Institute for Fisheries Resources
13
14                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16
       PACIFIC COAST FEDERATION OF                         Case No. 1:20-cv-00431-DAD-SAB
17     FISHERMEN’S ASSOCIATIONS, et al.,
                                                           DECLARATION OF BARBARA
18                                                         CHISHOLM IN SUPPORT OF
                         Plaintiffs,                       PLAINTIFFS’ APPLICATION FOR
19                                                         TEMPORARY RESTRAINING ORDER
                 v.
20                                                         Hearing Date: If not resolved on the papers,
       WILBUR ROSS, in his official capacity               hearing requested by April 6, 2020
21     as Secretary of Commerce, et al.,
                                                           Judge: Hon. Dale A. Drozd
22                       Defendants.

23                                                         Courtroom 5, 7th Floor
                                                           2500 Tulare Street
24                                                         Fresno, CA 93721

25
26
27
28
         DECL. OF BARBARA CHISHOLM ISO PLS.’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                              CASE NO. 1:20-CV-00431-DAD-SAB
     Case 1:20-cv-00431-DAD-EPG Document 132 Filed 04/03/20 Page 2 of 4


 1   I, Barbara J. Chisholm, declare as follows:
 2             1.    I am an attorney representing Plaintiffs Natural Resources Defense Council,
 3       Defenders of Wildlife, Golden State Salmon Association, and The Bay Institute in the above-
 4       captioned action and am a partner at the law firm of Altshuler Berzon LLP. I am a member in
 5       good standing of the bars of the State of California and this Court. I make this declaration
 6       based on my personal knowledge and, if called to testify, could and would testify as stated
 7       herein.
 8             2.    Attached hereto as Exhibit A are true and correct copies of the Delta Operations
 9       Summaries for March 19-20, March 23-27, March 30, and April 1-3.1 These daily summaries
10       of scheduled Delta exports, estimated Delta hydrology, and Delta operations from joint
11       operation of the State Water Project and Central Valley Project are issued by e-mail by the
12       California Department of Water Resources, and are also available each day online at

13       https://water.ca.gov/Programs/State-Water-Project/Operations-and-Maintenance/Operations-
14       and-Delta-Status (click on “Delta Operations Summary (daily)”).
15             3.    Attached hereto as Exhibit B is a true and correct copy of a report on Delta
16       Hydrology Conditions, which I downloaded from the California Department of Water
17       Resources’ website at the following address: https://water.ca.gov/-/media/DWR-Website/Web-
18       Pages/Programs/State-Water-Project/Operations-And-Maintenance/Files/Operations-Control-
19       Office/Delta-Status-And-Operations/Delta-Hydrologic-Conditions-Daily-

20       Summary.pdf?la=en&hash=16E290EB4FEC2FD14A17D61B7C72B8BD5F294C75.
21             4.    Attached hereto as Exhibit C is a true and correct copy of the Weekly Fish and
22       Water Operations Outlook for 3/31/2020 – 4/6/2020, which was provided to Plaintiffs by a
23       California Department of Fish and Wildlife staff person on April 1, 2020. This weekly
24       summary is issued by the Salmon Monitoring Team, which is an interagency technical advisory
25       team comprised of biologists, hydrologists, and other staff from both federal and state agencies.
26       Such weekly operations outlooks also appear to be provided in the weekly Meeting Notes
27
28   1
      No reports were provided on March 21-22, March 28-29, and March 31, which are weekend days
     and Cesar Chavez Day (a state holiday).
             DECL. OF BARBARA CHISHOLM ISO PLS.’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                              1                    CASE NO. 1:20-cv-00431-DAD-SAB
     Case 1:20-cv-00431-DAD-EPG Document 132 Filed 04/03/20 Page 3 of 4


 1   linked on the Salmon Monitoring Team’s website, https://www.usbr.gov/mp/bdo/salmon-
 2   monitoring-team.html, but the relevant Meeting Notes for March 31, 2020, have not yet been
 3   posted as of the date of this declaration.
 4         5.    Attached hereto as Exhibit D is a true and correct copy of a letter sent by Plaintiffs’
 5   counsel to Federal Defendants’ counsel via e-mail on April 1, 2020, regarding Reclamation’s
 6   increased Delta exports. The enclosure to this letter was the report that is attached to this
 7   declaration as Exhibit C.
 8         6.    Attached hereto as Exhibit E is a true and correct copy of an email from Federal
 9   Defendants’ counsel to Plaintiffs’ counsel that I received on April 2, 2020, and an attached
10   memorandum from the Bureau of Reclamation.
11         7.    Attached hereto as Exhibit F are reports for March and April 2020 on the number
12   of winter-run and spring-run Chinook salmon and Central Valley steelhead entrained and lost at

13   the Delta pumping stations operated by Reclamation and the State Water Project. I downloaded
14   these reports from Reclamation’s website, https://www.usbr.gov/mp/cvo/ (April reports linked
15   under “Fish Reports,” March reports linked under “Monthly Reports (Previous Months) – Fish
16   Reports”), at the following web addresses:
17   https://www.usbr.gov/mp/cvo/vungvari/salmondly.pdf,
18   https://www.usbr.gov/mp/cvo/vungvari/salmon0320.pdf,
19   https://www.usbr.gov/mp/cvo/vungvari/steelheaddly.pdf, and

20   https://www.usbr.gov/mp/cvo/vungvari/steelhead0320.pdf.
21         8.    Attached hereto as Exhibit G is a true and correct copy of a February 25-26, 2020
22   e-mail exchange between counsel for Plaintiffs and counsel for Federal Defendants regarding
23   the timing for a hearing on the preliminary injunction and irreparable harms beginning April 1,
24   2020. Earlier emails in the e-mail exchange chain have been omitted for brevity.
25         9.    Attached hereto as Exhibit H is a true and correct copy of an article dated April 1,
26   2020, which I downloaded from the California Department of Water Resources’ website at the
27   following address: https://water.ca.gov/News/News-Releases/2020/April-20/March-
28   Precipitation-Not-Enough-to-Offset-Dry-Winter.

         DECL. OF BARBARA CHISHOLM ISO PLS.’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                          2                    CASE NO. 1:20-cv-00431-DAD-SAB
     Case 1:20-cv-00431-DAD-EPG Document 132 Filed 04/03/20 Page 4 of 4


 1         10.   Attached hereto as Exhibit I is a true and correct copy of an e-mail sent by counsel
 2   for Plaintiffs to counsel for Federal Defendants and Defendant-Intervenors on April 2, 2020,
 3   notifying defendants of Plaintiffs’ intention to seek a temporary restraining order on April 3,
 4   2020. As of the morning of April 3, 2020, Federal Defendants have indicated they intend to
 5   oppose the application for a temporary restraining order and Intervenor-Defendants State Water
 6   Contractors have reserved the right to do so.
 7           I declare under penalty of perjury under the laws of the United States that the foregoing
 8   is true and correct to the best of my knowledge.
 9           Executed this 3rd day of April 2020 in Berkeley, California.
10
11                                                /s/ Barbara J. Chisholm
                                                  Barbara J. Chisholm
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

         DECL. OF BARBARA CHISHOLM ISO PLS.’ APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                          3                    CASE NO. 1:20-cv-00431-DAD-SAB
